Citation Nr: 1020795	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-12 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities 
(TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1967 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision of the 
Hartford, Connecticut Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied his claim 
for a rating in excess of 50 percent for PTSD.  In 
addition, this rating decision denied his claim for TDIU.

The Veteran testified at a RO hearing in January 2007.  A 
copy of that hearing transcript has been associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will 
notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA psychiatric examination 
in December 2005.  In his January 2007 RO hearing, he 
testified that his symptoms had worsened.  Specifically, 
he noted that his insomnia had increased and that his 
prescribed medication was no longer effective.  Moreover, 
the Veteran's wife reported in a May 2008 statement that 
his PTSD had gotten worse as his nightmares had increased 
in both intensity and frequency, his mood has worsened and 
his socially isolated himself.

The Veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  A new VA psychiatric examination 
is therefore required here.

The Veteran also claims that his various service-connected 
disabilities render him unemployable.  Social Security 
Administration (SSA) benefits were awarded in July 2005 on 
the basis of his non-service connected left ankle 
condition and his service-connected PTSD.  He reported 
that he had injured his left ankle in fall and 
subsequently stopped working as a housekeeper in a June 
2005 VA treatment note.

The Court has held that in the case of a claim for total 
rating based on individual unemployability, the duty to 
assist requires that VA obtain an examination which 
includes an opinion on what effect the appellant's 
service-connected disabilities have on his ability to 
work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  
Such an opinion has not been obtained in this case and is 
necessary to decide the instant claim.

In addition, the Veteran has reported receiving regular 
treatment, including individual therapy and psychiatric 
treatment, for his PTSD from VA.  VA treatment records 
dated through March 2007 are located in the claims file.  
As these records have been properly identified and are 
pertinent to the instant claims, they must be obtained.  
38 C.F.R. § 5103(a).

Accordingly, the case is REMANDED for the following 
action:

1.  The RO/AMC should obtain the 
Veteran's updated VA treatment 
records, including any Vet Center 
treatment records.  VA treatment 
records dated through March 2007 
are presently located in the 
claims file.  All attempts to 
obtain these records should be 
documented in the claims file.  
If these records are unavailable, 
this should also be documented 
and communicated to the Veteran.

2.  Following the completion of 
the above-development, the RO/AMC 
should afford the Veteran a VA 
psychiatric examination to 
determine the current severity of 
his service-connected PTSD.  The 
examiner should review the 
Veteran's claims file and note 
such a review in any examination 
report.

The examiner should identify all 
current manifestations of the 
service-connected PTSD.  The 
examiner should also provide an 
opinion concerning the current 
degree of social, occupational, 
family relations, judgment, 
thinking and mood impairment 
resulting from the service-
connected PTSD.  In addition, the 
examiner should provide a global 
assessment of functioning score 
with an explanation of the 
significance of the score 
assigned.

The rationale for all opinions 
expressed must also be provided.

The examiner is advised that 
the Veteran is competent to 
report injuries and symptoms 
and that the Veteran's 
reports must be considered 
in formulating the opinion.

3.  Following completion of the 
development listed above, the 
RO/AMC should afford the Veteran 
a VA examination to determine the 
combined impact of all service- 
connected diseases and 
disabilities on his ability to 
maintain employment consistent 
with his education and 
occupational experience. The 
examiner should review the claims 
file and note such review in the 
examination report or in an 
addendum.

The examiner should provide an 
opinion as to whether it is at 
least as likely as not (50 
percent probability or more) that 
the Veteran's service-connected 
disabilities together render him 
incapable of securing and 
maintaining substantially gainful 
employment consistent with her 
educational and occupational 
experience, without regard to any 
nonservice-connected health 
issues.  The examiner should 
provide a rationale for this 
opinion.  If the examiner cannot 
respond without resorting to 
speculation, he should explain 
why a response would be 
speculative.

4.  The RO/AMC should review the 
examination report to make sure 
that it contains all findings and 
opinions requested in this remand 
have been addressed.

5.  If any claim on appeal 
remains denied, the RO/AMC should 
issue a supplemental statement of 
the case before returning the 
case to the Board, if otherwise 
in order.

The Veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


